Tilghman C. J.
delivered the opinion of the Court. In the case of Clark v. Sanderson, this Court laid down the rule for the admission of secondary evidence. Where the subscri*350bing witness is out of the state, his hand-writing may Improved: but if he be within the state, his testimony cannot be dispensed with. That was going as far as convenience requires, and to go farther would do mischief. The Court of Common Pleas may issue subpoenas to any part of the state; and even if they had not that power, it would be better to submit to the trouble and inconvenience 6f taking a deposition, than introduce so dangerous a practice as to dispense with the testimony of the person who attested the contract,' in all cases where they, might happen to be without the bounds of the county in whi,cb the 'suit was brought. We are of opinion that the judgment should be reversed, and a venire facias de novo awarded.
Judgment reversed, and a venire facias de novo awarded.